Title: Notes on a Letter from Thomas Tingey to the Secretary of the Navy, 27 January 1799
From: Jefferson, Thomas
To: 


          Extract of a letter from Capt. Tingey, on board the Ganges at St. Thomas. 27th Jany. 1799:
          I understood from Capt. Smith and the other two captain’s who were on board the Hannibal [a British ship of war] at the time, that an almost total stagnation to the French privateering had taken place in consequence of so heavy a penalty for their behavior having been decreed, that very few were able or willing to comply with, and that not more than one in twenty of the prizes they took were French vessels. from this I could not but presage little business from the Ganges.’
          The war party have always insisted that the late arret by which the French government pretended to regulate & restrain their privateers was nugatory, & meant to delude, because they were still to conduct themselves by the laws of the republic, the very laws under which we have suffered so much. this authentic information shews it has been so effectual as to put down nearly the whole […].—they pretend too that  this disappearance of French cruisers is solely the effect of our arming. this information shews the chief cause of their disappearance is very different.
        